ORDER
PER CURIAM:
Appellant John Smothers was charged in the Circuit Court of Cooper County with one count of statutory rape in the first degree, two counts of statutory sodomy in the first degree, and one count of child molestation in the first degree. After a change of venue, a jury in the Circuit Court of Pettis County convicted Smothers on all counts. He appeals, arguing that the trial court erred in allowing the victim to testify by videotape under § 491.680, RSMo; in failing to admit testimony that the victim had previously falsely accused another child of touching her inappropriately; and in overruling Smothers’ Amended Motion for New Trial based on newly acquired evidence, which was filed outside the time limits of Supreme Court Rule 29.11(b). We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).